[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                               JUNE 22, 2006
                                 No. 05-15207                THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                           ________________________

                    D. C. Docket No. 04-00048-CV-4-SPM-AK

ANTHONY KOZUH,


                                                              Plaintiff-Appellant,

                                     versus

NICHOLS, RN,
STONE, Nurse, RN,
JO MORGAN, SHSA,
BEASLEY, Mrs.,
Classification,
SLOANE, Mr.,
Classification, et al.,


                                                           Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (June 22, 2006)
Before TJOFLAT, ANDERSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Anthony Kozuh, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his civil rights complaint, 42 U.S.C. § 1983, for failure

to exhaust administrative remedies, 42 U.S.C. § 1997e. After a thorough review of

the record, we affirm.

      Kozuh filed a pro se complaint under § 1983 against Santa Rosa

Correctional Facility Warden Petrovsky,1 SHSA Morgan, Nurses Nichols and

Stone, Classification Officers Beasley and Sloane, Captains Dicks and Burnham,

and Officers Knight and Stein, all in their individual capacities, alleging four

incidents of deliberate indifference to his medical needs in violation of the Eighth

Amendment. The allegations of deliberate indifference involved treatment for

Kozuh’s hernia and follow-up care after Kozuh received surgery.2

      As evidence that he exhausted the grievance process, Kozuh submitted the

following: In February 2003, Kozuh filed an informal grievance with the medical

department regarding his treatment. He submitted this grievance to Dr. Thayer at

North Florida Reception Center (“NRFC”), where Kozuh was admitted for medical


      1
         In his complaint, Kozuh named John Doe as the warden. The court later substituted
Petrovsky as the named party.
      2
          It does not appear that Officer Stein or Captain Burnham received service of the complaint.

                                                  2
care. Thayer denied the grievance because it contained allegations of conduct at

Santa Rosa, and instructed Kozuh to bring his grievance to the warden or the

inspector general’s office. This denial also included information instructing Kozuh

that he could file a formal grievance or an appeal.3

      In March 2003, Kozuh filed a request seeking to determine what authority a

nurse had to override a doctor’s order, and asking to be returned to medical for

proper care. The grievance was denied because Kozuh did not follow proper

procedure in filing the grievance.

      Also in March 2003, Kozuh filed another informal grievance with the

medical department for “§ 1983 pre-emption.” This grievance was again submitted

to staff at NFRC and pertained to allegations against the staff at Santa Rosa. The

grievance was denied. Kozuh immediately filed two other grievances at NFRC

making allegations against the staff at Santa Rosa. Thayer again denied the

grievances and informed Kozuh that he should raise his issues with the

classification officer and the inspector general.

      In May 2003, Kozuh filed a request with quality control and risk

management to ensure proper medical care upon return to Santa Rosa. He was

informed that he would not be returning to Santa Rosa. Kozuh followed up with



      3
          Each grievance denial contained the same information concerning the right to appeal.

                                                3
another request and was told to address his concerns with the staff at his new

facility.

       That same month, Kozuh filed an informal grievance, which he entitled

“final instit. step.” In this filing, Kozuh requested assistance in getting a response

from the classification officer regarding an April 2003 request. In response, Kozuh

was informed that the questions and requests he filed would not qualify as

grievances for exhaustion purposes.

       Kozuh then filed an informal grievance with the classification department as

an “exact copy” of the request sent in April. In response, Kozuh was instructed to

address his issues with the medical department and the inspector general’s office.

       In September 2003, Kozuh submitted a grievance to the Secretary of the

Florida Department of Corrections (“DOC”) regarding the deliberate indifference

at Santa Rosa and the lack of response to his complaints. In response, Kozuh was

told that it was necessary to file a formal grievance at the institutional level, and

that his grievance was not of a sensitive nature that would enable him to by-pass

the procedure. Kozuh then filed a “summary notice” directed to the state attorney

general’s office and the Florida Department of Law Enforcement (“FDLE”). In

October 2003, he submitted a grievance to the warden, which was denied because

it involved personnel at another institution.



                                            4
      The defendants moved to dismiss the complaint for failure to exhaust

administrative remedies under § 1997e(a) because Kozuh had not followed the

three-step grievance process or the two-step process applicable to medical

complaints.

      Kozuh responded that he had done everything he could do to exhaust. He

indicated that he had filed grievances as instructed by staff, but that he received no

responses. He also alleged that his records and legal documents were destroyed.

      The magistrate judge recommended that the complaint be dismissed for

failure to exhaust. After reviewing the grievances, the magistrate judge noted that

Kozuh had not perfected his appeal to the highest level. Finally, the magistrate

judge noted that the court could not consider the adequacy or futility of the

grievance process, as long as the process was available.

      Kozuh objected to the recommendation, contending that he had gone above

and beyond the exhaustion requirements, and that he was “thwarted” when officials

refused to respond to his grievances, leaving the grievance procedure unavailable.

The district court adopted the magistrate judge’s recommendation over Kozuh’s

objections and dismissed the complaint.

      On appeal, Kozuh asserts that he exhausted remedies above and beyond

what was required, and that the failure of prison officials to respond to his



                                           5
grievances rendered the process exhausted. He further asserts that the grievance

procedure was not available to him because his legal material was destroyed, and

his grievances were ignored, which precludes the defendants from arguing failure

to exhaust.4

       We review de novo a district court’s interpretation and application of 42

U.S.C. § 1997e(a)’s exhaustion requirement. Johnson v. Meadows, 418 F.3d 1152,

1155 (11th Cir.), petition for cert. filed, (Sept. 8, 2005) (No. 05-6336);

Higginbottom v. Carter, 223 F.3d 1259, 1260 (11th Cir. 2000); Alexander v. Hawk

159 F.3d 1321, 1323 (11th Cir. 1998). The failure to exhaust administrative

remedies requires that the action be dismissed. Chandler v. Crosby, 379 F.3d

1278, 1286 (11th Cir. 2004).

       Section 1997e(a) provides that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

This requirement “applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege



       4
           Kozuh also argues, for the first time, that the Secretary withheld evidence of prison
officials’ misconduct and he requests that the court conduct a hearing to determine the availability
of the grievance process.

                                                 6
excessive force or some other wrong,” and mandates strict exhaustion. Johnson,

418 F.3d at 1155; Booth v. Churner, 532 U.S. 731, 741 n.6, 121 S.Ct. 1819, 1825

n.6, 149 L.Ed.2d 958 (2001).

       In Florida, the grievance process consists of a three-step procedure. An

inmate must first file an “informal grievance . . . to the staff member who is

responsible in the particular area of the problem.” Fla. Admin. Code Ann. § 33-

103.005(1). The second step requires the inmate file a formal grievance with the

warden. Id. § 33-103.006(1)(a). If the inmate is unsuccessful at this point, he may

submit an appeal to the Secretary of the DOC. Id. § 33-103.007.5

       Medical grievances require only a two-step procedure: the inmate must file a

formal grievance at the institutional level with the chief health officer. If the

inmate is unsuccessful, he may file an appeal with the Secretary. Id. § 33-103.008.

       Here, the record is devoid of any evidence that Kozuh raised his issues in

informal grievances, formal grievances and appeals. Although Kozuh argues, and

the record reflects, that he submitted his complaints multiple times to multiple

authorities, all he was required to do was either (a) submit his complaints to the



       5
          To file an informal grievance, the inmate must use form DC6-236. 33-103.005(2). Asking
a question or requesting information does not qualify as an informal grievance. Id. § 33-
103.005(2)(b)(1). A formal grievance requires the use of Form DC1-303. Id. § 103.006(1). In the
case of an emergency grievance, a grievance of reprisal, or a grievance involving sensitive material,
the inmate may file the grievance directly with the Secretary. Id. § 33-103.007(6).

                                                 7
medical staff, the warden, and then appeal to the Secretary, or (b) in the case of

medical grievances, to the medical department followed by an appeal to the

Secretary. There is no evidence, however, that he followed these steps. In fact,

most of the forms submitted indicate on their face that they were requests for

information, questions, or informal grievances. And although each denial explains

the right to appeal, it does not appear that Kozuh ever exercised that right in

connection with these complaints. Moreover, submitting complaints to the wrong

parties - the FDLE and the attorney general’s office - does not constitute

exhaustion. See Johnson, 418 F.3d at 1157.

      Furthermore, despite his arguments to the contrary, there is no evidence that

Kozuh was thwarted from bringing his grievances or that the grievance process

was unavailable. Instead, the evidence shows that Kozuh was able to file

numerous informal complaints and requests for information. Therefore, because

there was a grievance process available to prisoners, and Kozuh did not avail

himself of the process by following the grievance procedures, the district court

properly determined that he failed to exhaust administrative remedies.

Accordingly, we AFFIRM.




                                           8